—Judgment unanimously affirmed. Memorandum: Defendant was sentenced to an indeterminate term of imprisonment of 1 to 4 years following his conviction for falsifying business records in the first degree, a class E felony (Penal Law § 175.10). Because the minimum term of that sentence was not less than one year and not more than one third of the maximum term imposed (see, Penal Law § 70.00 [3]), the sentence was lawful. Thus, we reject defendant’s contention that the sentence should be modified to a term of 1 to 3 years. (Appeal from Judgment of Cayuga County Court, Corning, J.—Violation of Probation.) Present—Balio, J. P., Lawton, Fallon, Wesley and Doerr, JJ.